PER CURIAM:
The within matter is remanded to the district court with directions that the record be supplemented by such evidence as may be relevant to outstanding issues in the student assignment plan for the Duval County School System. Cf. Swann v. Charlotte-Mecklenburg Board of Education, 1971, 402 U.S. 1, 91 S.Ct. 1267, 28 L.Ed.2d 554.
The district court is further directed to thereafter make findings of fact and conclusions of law and enter final judgment. In the event either party contests said judgment, the record is to be transmitted to this court no later than June 21, 1971.
Remanded with directions.